278 S.W.3d 201 (2008)
Roland K. SCHAEFER, Appellant,
v.
WESTERN SURETY COMPANY, d/b/a CNA Surety, Respondent.
No. ED 91347.
Missouri Court of Appeals, Eastern District, Division One.
November 18, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 29, 2008.
Application for Transfer Denied January 27, 2009.
Roland K. Schaefer, St. Louis, pro se.
William Sitzer, St. Louis, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.
Prior report: 2007 WL 5446579.

ORDER
PER CURIAM.
Roland K. Schaefer appeals from the trial court's judgment dismissing his cause of action against Western Surety Company on the grounds that the lawsuit was barred by the applicable three-year statute of limitations set forth in MO.REV.STAT. § 516.130(1) (2000). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court correctly found that Schaefer's claim was time-barred by MO.REV. STAT. § 516.130(1). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).